DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/22/2021. Claims 1, 3-17 and 19-22 are pending in the current office action. Applicant canceled the original claims 2 and 18 without prejudice. Claims 1, 3, 4, 6, 7, 14 and 16 have been amended by the applicant, and new claims 21 and 22 have been added by the applicant. 
Status of the Rejection
The previous objection to Fig. 9B has been withdrawn in light of the amendments.
The previous objection to Specifications has been withdrawn in light of the amendments
All 35 U.S.C 112(b) rejections from previous office action are withdrawn in view of the Applicant’s amendment. 
35 U.S.C 102 rejections from previous office action for claims 1, 3 – 6 and 10 – 17 are modified to U.S.C 103 rejections in response to the amendments to the claims by citing a secondary art. 
All 35 U.S.C 103 rejections from previous office action are maintained and modified in response to the amendments to the claims. 
New grounds of rejection is necessitated by amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant amended the claim 14 by including a new limitation “wherein each of the one or more porous separators has an end portion extended into and embedded in a side wall of the case”. However, there is no description in the specification of this instant application about that one or more porous separators has an end portion extended into and embedded in a side wall of the case. At para0051 of the specification of this instant application, the applicant describe that “although not shown in Fig. 5, 
Thus, this new limitation in the amended claim 14 is a new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action. 
Claims 1, 3 – 6, 10 – 13 are rejected under 35 USC 103 as being un-patentable over Wang et al. (CN 110436575A) in view of Fan et al. (US20080073288A1) and Cam et al. (US10850994B2).
Regarding claim 1, Wang discloses an electrical water filter device (an electric filter-type system for water treatment, see e.g. Abstract and Fig. 1 of Wang), comprising: 
a plurality of porous electrodes (a porous anode 2 and a porous cathode 6, see e.g. Fig. 2, P5/Para01 of Wang); 
one or more porous separators (conductive filler particles 3 and insulating filler particles 4 read on one separator, see e.g. Fig. 2 of Wang), each of the one or more porous separators being interposed between two adjacent porous electrodes (see e.g. Fig. 2 of Wang), and

wherein each of porous electrodes includes a connection portion extending outside an edge of the one or more separators (Fig. 2 as following shows electrodes connection portion in circle, which is extending outside an edge of a porous separators, see e.g. Fig. 2 of Wang). 

    PNG
    media_image1.png
    562
    807
    media_image1.png
    Greyscale

 
Wang further discloses that the case includes an electric connector (as shown in Fig. 1 of Wang in below), and the case where the porous electrodes and the one or more porous separators are disposed (as shown in the Fig. 2 of Wang, the chamber 5 contains electrodes and separators, see e.g. Fig. 2 of Wang), and wherein the electric connector is connected to the connection portion 
Wang does not explicitly disclose the separator is a continuous body. Fan disclose a water purification system having a porous anode 21 and porous cathode 20, and non-electron conductive fluid permeable separator 22 disposed between the electrodes, see e.g, Abstract of Fan, in order to prevent excess current flow between the electrodes, see e.g. para0033 of Fan. As shown in Fig. 2 of Fan, the separator is in one piece, thus is a continuous body. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Wang with the separator of Fan as a continuous body in order to prevent excess current flow between the electrodes;
Wang in view of Fan do not explicitly disclose that the electric connector has a first end portion extending from an inner surface of the case to an inside of the case and the second end portion extending from an external surface of the case to an outside of the case.

    PNG
    media_image2.png
    638
    594
    media_image2.png
    Greyscale

Cam discloses an electrochemical liquid treatment apparatus including a plurality of electrodes positioned within a treatment chamber (see e.g. Title and Abstract of Cam), and further discloses wherein the case (the treatment chamber 210, see e.g. Fig. 30 and col.47 line55 of Cam) includes an electric connector (at least one power connector 272 for connecting power to an electrode 240, see e.g. col. 47 line 55-58 of Cam) having a first end portion extending from an inner surface of the case to an inside of the case (the connector 272 traverses the wall of the treatment chamber 210, see e.g. col. 48 line 14-16 and Fig. 30 of Cam; and as shown in the Fig. 30 of Cam in below, the connector 272 has a part extending into the case and bend upward) and a second end portion extending from an external surface of the case to an outside of the case (the connector 272 traverses the wall of the treatment chamber 210 to provide a tab 274 for connection to a power sources, see e.g. col. 48 line 14-16 and Fig. 30 of Cam; and as shown in the Fig. 30 of Cam in below, the tab 274 is extending to outside of the case). 

    PNG
    media_image3.png
    876
    360
    media_image3.png
    Greyscale

Therefore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results (MPEP 2143.B), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric connector of Wang in view of 
Regarding claim 3, Wang in view of Fan and Cam discloses the electrical water filter device of claim 1. Cam further discloses wherein the first end portion of the electric connector is extended in a first direction (as shown in the Fig. 30 of Cam, the first end portion of connector 272 is extending into the case and bend upward), and the second end portion of the electric connector is extended in a second direction different from the first portion (as shown in the Fig. 30 of Cam, the tab 274 as the second end portion of connector 272 is extending to outside of the case, which is different from the direction of the first end portion)
Regarding claim 4, Wang in view of Fan and Cam teaches an electrical water filter device of claim 3. Wang further discloses wherein the case includes an upper 1 and a lower portion 7 (see e.g. Fig. 1 of Wang). As described by this instant application at Para0056, “the ports 530 are recesses from the internal surface of the lower portion 504”. Fig. 2 of Wang shows a recess/port (the locating lug boss as showing as the circle in Fig. 2 of Wang) in the internal surface of the electrolytic chamber 5. This recess/port receives a connection portion (the circle part in Fig. 2 of Wang) of the porous anode 2 (a porous anode 2 supported on the top surface of the locating lug boss, see e.g. P5 Para01 of Wang) and the electric connector of the case (as showing in Fig. 1 of Wang, the porous anode 2 through the positive electrode lead). Thus, Wang further teaches wherein at least one of the upper or the lower portion includes a port to receive at least one of the connection portions of the porous electrodes and the electric connector of the case.

    PNG
    media_image1.png
    562
    807
    media_image1.png
    Greyscale

Regarding claim 5 and 6, Wang in view of Fan and Cam teaches the electrical water filter device of claim 4. Wang further teaches wherein the upper portion and the lower portion include a fastening mechanism including threads to fasten each other together (Fig. 1 of Wang shows screw thread feeding cover 1 and screw thread discharging cover 7; and an annular column body on the inner wall of two sides of the locating lug boss are provided with a screw thread formed on the screw thread hole and lower screw hole, see e.g. P5/Para01 of Wang). 

Regarding claim 10, Wang in view of Fan and Cam discloses the electrical water filter device of claim 4. Wang further teaches wherein the case further includes a sealing member interposed between the upper portion and the lower portion (Between the screw thread feeding cover 1 (see e.g. Fig.1 of Wang) and the top of the organic glass electrolytic chamber 5 and between the screw thread discharging cover 7 (see e.g. Fig.1 of Wang) and the bottom of organic glass electrolytic chamber 5 is provided with a sealing ring, see e.g. P5/Para01 of Wang). 

Regarding 11 and 12, Wang in view of Fan and Cam discloses that an electrical water filter device of claim 10. Wang further discloses wherein one of the upper portion (cover 1, see e.g. Fig. 1 of Wang) or the lower portion (cover 7, see e.g. Fig. 1 of Wang) further includes a protruding portion (lower part of cover 1, upper part of cover 7, see e.g. Fig. 1 of Wang) to press the porous electrodes (porous anode 2 and porous cathode 6, Fig. 2, see e.g. P5 Para01 of Wang), the one or more porous separators 3 and 4 (see e.g. Fig. 2 of Wang), and the sealing member (between the screw thread feeding cover 1 (see e.g. Fig. 1 of Wang) and the top of the organic glass electrolytic chamber 5 and between the screw thread discharging cover 7 (see e.g. Fig. 1 of Wang) and the bottom of organic glass electrolytic chamber 5 is provided with a sealing ring (see e.g. P5/Para01 of Wang). Wang teaches the protruding portions, also states that the protruding portions are capable pressing against the sealing member since they have same structure as those of the instant claim.

    PNG
    media_image4.png
    624
    581
    media_image4.png
    Greyscale


Regarding 13, Wang in view of Fan and Cam discloses that an electrical water filter device of claim 12. Since the first protruding portion in claim 11 is for pressing sealing member, while the second protruding portion in claim 12 is for pressing electrodes and separators, Wang teaches protruding portions as applied to claim 11 and 12, but Wang does not explicitly teach the height difference between the first and second protruding portion. However, it has been held that a change in size is generally recognized as being within ordinary skill in the art (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the height of second protruding portion is greater than a height of the first protruding portion, since such a modification would have involved a mere change in size of a component and is suitable for the practice.

Claim 7 is rejected under 35 USC 103 as being un-patentable over Wang et al. (CN 110436575A) in view of Fan et al. (US20080073288A1) and Cam et al. (US10850994B2) as applied to claim 1 above, and further in view of Wei (EP3608008A1)
Regarding claim 7, Wang in view of Fan and Cam discloses an electrical water filter device of claim 5, but do not explicitly teach a fastening mechanism including buckles and buckle receivers to engage the upper portion to the lower portion. Wei disclose a connecting member for a filtration system (see e.g. Abstract of Wei), wherein two buckle grooves on a groove flange of the connector bottom cover 13 (see e.g. Fig. 2 of Wei) are snap-fitted with the connector bracket 14 (see e.g. Fig. 2 of Wei) in order to prevent the connector 3 and the filter 2 from falling apart (see e.g. P6 Para0024 of Wei). 
Therefore, it would have been obvious for one having ordinary skill in the art to modify the fastening mechanism of Wang in view of Fan and Cam with the buckles and receivers of Wei because the buckle connection is a suitable fastening mechanism for attaching a cover to a filtration device to prevent the filtering system from coming out when the filtering system is under pressure.

Claim 8 is rejected under 35 USC 103 as being un-patentable over Wang et al. (CN 110436575A) in view of Fan et al. (US20080073288A1) and Cam et al. (US10850994B2) as applied to claim 1 above, and further in view of Howie (WO2012/150466A1).
Regarding claim 8, Wang in view of Fan and Cam discloses the electrical water filter device of claim 4, wherein the case includes an upper portion to receive water (cover 1, see e.g. Fig. 1 of Wang) and a lower portion to dispense the water (cover 7, see e.g. Fig. 1 of Wang), but do not explicitly disclose wherein each of the upper portion and the lower portion includes a plurality of through holes to allow water to flow through. 
However, Howie teaches a water treatment cartridge (see e.g. Abstract, Fig. 1 of Howie), wherein the upper surface 4 (see e.g. Fig. 1 of Howie) has a water inlet 6 (see e.g. Fig. 1 of Howie) to allow water to flow into the cartridge 1 (see e.g.P10L16 of Howie), and the inlet 6 comprising a grille and mesh which prevent foreign bodies passing into the cartridge 1 (see e.g.P10 L17-18 of Howie). The mesh is read as comprising small holes. Howie further discloses that the base 8 (see e.g. Fig. 1 of Howie) of cartridge 1 has outlet holes 12 and 14 to allow treated water to flow out of the cartridge 1 (see e.g.P10 L20-24 of Howie).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the case of Wang in view of Fan and Cam to include the a plurality of through holes in upper and lower portion of Howie for the purpose of providing a flow inlet at one end of the case and a flow outlet at an opposite end of the case and preventing foreign bodies passing into the device.

Claim 9 is rejected under 35 USC 103 as being un-patentable over Wang et al. (CN 110436575A) in view of Fan et al. (US20080073288A1) and Cam et al. (US10850994B2) as applied to claim 1 above, and further in view of Wu (CN106637280B).
Regarding 9, Wang in view of Fan and Cam discloses an electrical water filter device of claim 8, but do not explicitly teach that the upper portion of the case includes a wall extending upward to receive the water. Wu disclose that the upper tank body 3 has a part 35 (see e.g. Fig. 4 of Wu) extending upward of the annular flange (see e.g. P11 Para02). This upward part 35 (see e.g. Fig. 4 of Wu) is for water intake (see e.g. P9 Para02 of Wu) by connecting with another water container 14 (see e.g. Fig. 1 of Wu). 
Therefore, it would have been obvious for one having ordinary skill in the art to modify the water intake section of Wang in view of Fan and Cam with a wall extending upward of Wu because this wall extending upward would be able to connect an external water container or to intake water.

Claim 14 is rejected under 35 USC 103 as being un-patentable over Wang et al. (CN 110436575A) in view of Buschmann (US9551076B2).
Regarding claim 14, Wang discloses an electrical water filter device (an electric filter-type system for water treatment, see e.g. Abstract and Fig. 1 of Wang), comprising: 
a plurality of porous electrodes (a porous anode 2 and a porous cathode 6, see e.g. Fig. 2, P5/Para01 of Wang); 
one or more porous separators (conductive filler particles 3 and insulating filler particles 4 read on one separator, see e.g. Fig. 2 of Wang), each of the one 
a case surrounding the porous electrodes and the one or more porous separators (Fig. 1 shows an organic glass electrolytic chamber 5, top cover 1 and bottom cover 7, which collectively read on the case; see e.g. P5/Para01 and Fig. 1 of Wang) to fix the porous electrodes and the one or more porous separators in the case (see e.g. Fig. 1 of Wang); 
wherein each of porous electrodes includes a connection portion extending outside an edge of the one or more separators (Fig. 2 of Wang as below shows electrodes connection portion in circle, which is extending outside an edge of a porous separators, see e.g. Fig. 2 of Wang). 

    PNG
    media_image1.png
    562
    807
    media_image1.png
    Greyscale

wherein at least one of the connection portions of the porous electrodes extends outside of the case (Fig. 1 of Wang as below shows the connector, which can be read as the extension of the connection portions of the electrodes as showing in Fig. 2 of 

    PNG
    media_image2.png
    638
    594
    media_image2.png
    Greyscale

However, Wang does not explicitly disclose that the porous separators has an end portion extended into and embedded in a side wall of the case. 
Buschmann discloses an electrochemical reactor includes a cathode and an anode, which are separated by an porous separator (the ion-permeable separator 214 may be porous, see e.g. Title, col.14 line59 and col.3 line 29-31of Buschmann) has an end portion extended into and embedded in a side wall of the case (Fig. 2A of Buschmann as below shows that the separator 214 has an end portion as shown in the circle that is embedded into the wall 234) to seal the separator (see e.g. Fig. 2A and col.13 line 36-37 of Buschmann). Therefore, it would have been obvious to one having  modify the separator and the wall of the housing of Fan with the separator of Buschmann to make the separator having an end portion to be embedded in a side wall of the case in order to seal the separator.

    PNG
    media_image5.png
    967
    708
    media_image5.png
    Greyscale



Claims 19, 21 and 22 are rejected under 35 USC 103 as being un-patentable over Wang et al. (CN 110436575A) in view of Buschmann (US9551076B2) as applied to claim 14 above, and further in view of Howie (WO2012/150466A1).
Regarding claim 19, Wang in view of Buschmann discloses the electrical water filter device of claim 4 and 14, wherein the case includes an upper portion to receive water (cover 1, see e.g. Fig. 1 of Wang) and a lower portion to dispense the water (cover 7, see e.g. Fig. 1 of Wang), but do not explicitly disclose wherein each of the upper portion and the lower portion includes a plurality of through holes to allow water to flow through. 
However, Howie teaches a water treatment cartridge (see e.g. Abstract, Fig. 1 of Howie), wherein the upper surface 4 (see e.g.Fig. 1 of Howie) has a water inlet 6 (see e.g.Fig. 1 of Howie) to allow water to flow into the cartridge 1 (see e.g.P10L16 of Howie), and the inlet 6 comprising a grille and mesh which prevent foreign bodies passing into the cartridge 1 (see e.g.P10 L17-18 of Howie). The mesh is read as comprising small holes. Howie further discloses that the base 8 (see e.g.Fig. 1 of Howie) of cartridge 1 has outlet holes 12 and 14 to allow treated water to flow out of the cartridge 1 (see e.g.P10 L20-24 of Howie).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the case of Wang in view of Buschmann to include the a plurality of through holes in upper and lower portion of Howie for the purpose of providing a flow inlet at one end of the case and a 
Regarding 21 and 22, Wang in view of Buschmann and Howie discloses that an electrical water filter device of claim 10. Wang further discloses wherein one of the upper portion (cover 1, see e.g. Fig. 1 of Wang) or the lower portion (cover 7, see e.g. Fig. 1 of Wang) further includes a protruding portion (lower part of cover 1, upper part of cover 7, see e.g. Fig. 1 of Wang) to press the porous electrodes (porous anode 2 and porous cathode 6, Fig. 2, see e.g. P5 Para01 of Wang), the one or more porous separators 3 and 4 (see e.g. Fig. 2 of Wang), and the sealing member (between the screw thread feeding cover 1 (see e.g. Fig. 1 of Wang) and the top of the organic glass electrolytic chamber 5 and between the screw thread discharging cover 7 (see e.g. Fig. 1 of Wang) and the bottom of organic glass electrolytic chamber 5 is provided with a sealing ring (see e.g. P5/Para01 of Wang). Wang teaches the protruding portions, also states that the protruding portions are capable pressing against the sealing member since they have same structure as those of the instant claim.

    PNG
    media_image4.png
    624
    581
    media_image4.png
    Greyscale


Claim 20 is rejected under 35 USC 103 as being un-patentable over Wang et al. (CN 110436575A) in view of Buschmann (US9551076B2) and Howie (WO2012/150466A1) as applied to claim 19 above, and further in view of Wu (CN106637280B).
Regarding 20, Wang in view of Buschmann and Howie discloses an electrical water filter device of claim 19, but do not explicitly teach that the upper portion of the case includes a wall extending upward to receive the water. Wu disclose that the upper tank body 3 has a part 35 (see e.g. Fig. 4 of Wu) extending upward of the annular flange (see e.g. P11 Para02). This upward part 35 (see e.g. Fig. 4 of Wu) is for water intake (see e.g. P9 Para02 of Wu) by connecting with another water container 14 (see e.g. Fig. 1 of Wu). 
Therefore, it would have been obvious for one having ordinary skill in the art to modify the water intake section of Wang in view of Buschmann and Howie .

Claim 14 is rejected under 35 USC 103 as being un-patentable over Fan et al. (US20080073288A1) in view of Buschmann (US9551076B2).
Regarding claim 14, Fan discloses an electrical water filter device (a water purification system having a porous anode electrode and a porous cathode electrode, abstract; see e.g. Fig. 3 and Para0039 of Fan), comprising: 
a plurality of porous electrodes (porous cathode electrodes 20 and porous anode electrodes 21, see e.g. Fig. 3, Para0039 of Fan); 
one or more porous separators (separator elements 22, see e.g. Fig. 3, Para0039 of Fan), each of the one or more porous separators being interposed between two adjacent porous electrodes (an electrically nonconductive, fluid permeable separator element 22 disposed between the anode electrode and the cathode electrode, see e.g. Para 0039 of Fan) and being a continuous body (since the separator 22 is one whole piece, it is a continuous body); and 
a case (a housing, see e.g. Para0028 of Fan) surrounding the porous electrodes and the one or more porous separators (Fig. 3 of Fan shows that there are electrodes and separators inside the housing/case; see Fig. 3 of Fan) to fix the porous electrodes and the one or more porous separators in the case (see e.g. Fig. 3 of Fan); 
wherein each of porous electrode includes a connection portion extending outside an edge of one or more separators (Fig. 3 of Fan shows electrodes 20 and 21 
	wherein at least one of the connection portions of the porous electrodes extends outside of the case (Fig. 3 of Fan showing the connection portion of electrodes 20 and 21 extending outside housing 30; and Fig.6A of Fan shows 68 connecting for negative of power source and 614 for positive of power source; both of them are connection portions and extend outside of the case); 
However, Fan does not explicitly disclose that the porous separators has an end portion extended into and embedded in a side wall of the case. 
Buschmann discloses an electrochemical reactor includes a cathode and an anode, which are separated by an porous separator (the ion-permeable separator 214 may be porous, see e.g. Title, col.14 line59 and col.3 line 29-31of Buschmann) has an end portion extended into and embedded in a side wall of the case (Fig. 2A of Buschmann as below shows that the separator 214 has an end portion as shown in the circle that is embedded into the wall 234) to seal the separator (see e.g. Fig. 2A and col.13 line 36-37 of Buschmann). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the separator and the wall of the housing of Fan with the separator of Buschmann to make the separator having an end portion to be embedded in a side wall of the case in order to seal the separator.

    PNG
    media_image5.png
    967
    708
    media_image5.png
    Greyscale



Regarding claim 15, Fan in view of Buschmann discloses the electrical water filter device of claim 14. Fan further disclose wherein the connection portions of the porous electrodes have a thickness less than other portions of the porous electrodes 
Regarding claim 16, Fan in view of Buschmann discloses the electrical water filter device of claim 14. Fan further disclose wherein at least two connection portions of the porous electrodes are connected to each other within the side wall of the case (Fig. 6A of Fan showing two positive connection 614 and two negative connection 68 are connected to each other within the case).
Regarding claim 17, Fan in view of Buschmann discloses the electrical water filter device of claim 14. Fan also teaches wherein the connection portions of the porous electrodes are separated by a material of the case (as shown in Fig. 6A of Fan). 

Response to Arguments
Applicant's arguments, see Remarks page 9 -15 filed on 11/22/2021, with respect to the 35 U.S.C §102 and 103 rejections have been fully considered and are not persuasive.  
Applicant’s Argument:
For the independent claim 1: Applicant mainly amended the claim 1 by including two new limitations: (1) porous separators being a continuous body; (2) the electric connector having a first and second end portions with different direction. Then, the applicant argued: (1) at page13 that the porous electrodes of prior art Wang are separated by discrete conductive filler particles and insulating filler particles, which failed to disclose the amended features “a continuous body” ; (2) at page 12 that the 
For the independent claim 14: Applicant mainly amended the claim 14 by including one new limitations: each of separators has an end portion extended into and embedded in a side wall of the case. Then, the applicant argued at page13-14 that the prior art Fan does not suggest the separators have edge portions extended into and embedded in a side wall.

Examiner’s Response:
Examiner respectfully disagrees because of the following:
For the independent claim 1: 
  A secondary prior art, Fan et al. (US2008/0073288A1), was used in combining with the primary art Wang for rejections.  Fan disclose a water purification system having a porous anode 21 and porous cathode 20, and non-electron conductive fluid permeable separator 22 disposed between the electrodes, see e.g, Abstract of Fan, in order to prevent excess current flow between the electrodes, see e.g. para0033 of Fan. As shown in Fig. 2 of Fan, the separator is in one piece, thus is a continuous body.  Thus, Wang in view of Fan meet the amended limitation of claim 1 on a separator being a continuous body.   
Another prior art, Cam et al. (US10850994B2), was used in combining with the Wang and Fan for rejections. Cam discloses an electrochemical liquid treatment apparatus including a plurality of electrodes positioned within a treatment chamber (see e.g. Title and Abstract of Cam), and further discloses wherein the case 
For the independent claim 14: the specification of this instant application does not disclose “wherein each of the one or more porous separators has an end portion extended into and embedded in a side wall of the case”. Thus, the limitation “wherein each of the one or more porous separators has an end portion extended into and embedded in a side wall of the case” in claim 14 is rejected as a new matter.
Furthermore, as discussed in claim 14, Buschmann discloses an electrochemical reactor includes a cathode and an anode, which are separated by a porous separator, which has an end portion extended into and embedded in a side wall of the case to seal the separator. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to having a porous separator with an end portion to be embedded in a side wall of the case. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795